Citation Nr: 1719312	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from June 1943 to October 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the St. Petersburg, Florida, Regional Office (RO). In January 2012, the Veteran was afforded a hearing before a Decision Review Officer (DRO). A hearing transcript is in the record. 

On his June 2012 VA Form 9, the Veteran requested a Travel Board hearing. In April 2017, he withdrew his request. 38 C.F.R. § 20.704(e) (2016). 

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2002, VA denied service connection for bilateral hearing loss. The Veteran was informed in writing of the adverse determination and his appellate rights in May 2002. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The May 2002 rating decision is final.

3.  The additional documentation submitted since the May 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4.  Bilateral hearing loss was not caused by service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including June and November 2010 notices which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The June and November 2010 notices were issued to the Veteran prior to the March 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 2002, VA denied service connection because there was no evidence that the Veteran had bilateral hearing loss. The Veteran was informed in writing of the adverse decision and did not submit an NOD. The May 2002 decision was based on service treatment records and VA treatment records. 

New and material evidence pertaining to the issue of service connection for bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 2002 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the May 2002 rating decision includes VA treatment records, VA audiological examinations, DRO hearing testimony. The record now contains a diagnosis of bilateral hearing loss.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

The Veteran has bilateral sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385.

Service treatment records contain only a whisper test indicating 15/15 hearing in both the right and left ears. The year of the test is unknown.

In October 2010, the Veteran was afforded a VA audiological examination. In the examination request, VA conceded acoustic trauma. The Veteran reported in-service noise exposure due to artillery and weapons and from bombings while he was stationed in London. He also reported mild noise exposure from diesel motors, aircraft, and explosives. The examiner opined that she could not render a medical opinion without resort to mere speculation because of the lack of in-service hearing tests. However, she observed that based on the Veteran's age and his report of only starting to use hearing aids five years prior, hearing less was less likely than not related to his in-service noise exposure.

At his January 2012 DRO hearing, the Veteran reported an in-service incident while he was stationed in London, he heard a large explosion and then lost his hearing. He reported not being able to hear for a few days, but then his hearing returned. He also stated that his spouse began to complain about his hearing about a week after his discharge from service, and reported that he did not get hearing aids until about 10 years prior to his DRO hearing. 

In April 2012, the Veteran was afforded another VA examination. The examiner opined that his hearing loss was less likely than not caused by service as he only reported persistent hearing difficulties beginning in 2010. She also noted that the Veteran reported occupational and recreational noise exposure after service from assembly line paint sprayers, delivery trucks, factory noise, hunting shotguns, boats, lawn equipment, and electric chainsaws. She stated that it is possible to have a temporary threshold shift in hearing, as the Veteran experienced in-service when he temporarily lost his hearing, but that those temporary threshold shifts do not have lasting effects on the auditory system. 

A preponderance of the evidence is against a finding that the Veteran's in-service noise exposure caused his bilateral hearing loss. Both VA examiners indicated that the Veteran's hearing loss began many years after service. Although the Veteran reported difficulty hearing within a year of separation from service, there is no evidence that he had a hearing loss disability at that time. The examiners also indicated that his hearing loss was more likely due to age and to post-service occupational and recreational noise exposure because there was no evidence of treatment for any hearing difficulty in service. The April 2012 examiner did indicate that the Veteran's reported temporary loss of hearing while in service would have been only a temporary threshold shift that would not have caused long term effects on his hearing. 

Although the Veteran had temporary in-service hearing loss and acoustic trauma, there is no evidence that his current hearing loss disability was caused by his in-service noise exposure or that his hearing loss disability manifested to a compensable degree within one year of service separation. Therefore, service connection is not warranted and the claim is denied.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss is, and to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


